DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 3/29/2021 and 4/27/2021 have been received and entered. Claims 1, 3-12 and 14-20 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-12 and 14-20 are allowable over the prior art of the record because none of the prior art of record whether taken singularly or in combination to teach the amended claims as recited in the claims 1 and 12. The closest prior art, Geier (US 20030036847) discloses methods for compensating for bias drift in a gyroscope that is used to determine heading of a vehicle with non-static and perform compensation curve (par 0060 associated with par 0082), and using of Kalman filter to perform curve fitting for a temperature dependent gyroscope bias drift (par 0077), and update the temperature dependent bias drift using the temperature measurement taken while the vehicle is in motion (equation 15). Other reference, Palella et al (US 20150276783) discloses positioning apparatus comprising an inertial sensor and inertial sensor temperature compensation method allowing a thermal drift compensation in inertial sensor (MEMS gyroscope) wherein the temperature sensor configured to provide an input temperature  variation of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	The reference of Palella et al (US 20150276783) discloses positioning apparatus comprising an inertial sensor and inertial sensor temperature compensation method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN BUI/Primary Examiner, Art Unit 2865